Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-21-00406-CV

                           IN THE INTEREST OF X.L.C., a Child

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01100
                         Honorable Kimberly Burley, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. Costs of appeal are not assessed against appellant because she qualifies as
indigent.

       SIGNED March 16, 2022.


                                                 _____________________________
                                                 Irene Rios, Justice